Exhibit 10.1

CONVERTIBLE SECURITIES PURCHASE AGREEMENT

This Convertible Securities Purchase Agreement, dated as of June     , 2015
(this “Agreement”), is entered into by and among Q Therapeutics, Inc. (the
“Company”), a corporation incorporated in the state of Delaware, and the persons
and entities listed on the schedule of investors attached hereto as Schedule I
(the “Investors”).

The parties hereby agree as follows:

1. The Convertible Securities.

(a) Issuance of Convertible Securities. Subject to all of the terms and
conditions hereof, the Company agrees to issue and sell to each of the
Investors, and each of the Investors severally agrees to purchase, a convertible
security in the form of Exhibit A hereto (each, a “Convertible Security” and,
collectively, the “Convertible Securities”) for the investment amount set forth
opposite the respective Investor’s name on Schedule I hereto (the “Investment
Amount”). The obligations of the Investors to purchase Notes are several and not
joint.

(b) Delivery; Use of Proceeds. The sale and purchase of the Convertible
Securities shall take place at a closing (the “Closing”) to be held at such
place and time as the Company and the Investors may determine (the “Closing
Date”). At the Closing, the Company will deliver to each of the Investors the
Convertible Security to be purchased by such Investor, against receipt by the
Company of such Investor’s Investment Amount. The Company may conduct one or
more additional closings within 120 calendar days of the Closing (each, an
“Additional Closing”) to be held at such place and time as the Company and the
Investors participating in such Additional Closing may determine (each, an
“Additional Closing Date”). The proceeds of the Convertible Securities shall be
used for general corporate purposes.

2. Representations and Warranties of the Company. The Company represents and
warrants to each Investor that:

(a) Due Incorporation, Qualification. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (iii) is
duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where such qualification or license is
required.

(b) Authority; Enforceability. The execution, delivery and performance by the
Company of this Agreement and each Convertible Security issued hereunder
(collectively, the “Transaction Documents”) and the consummation of the
transactions contemplated hereby and thereby (i) are within the power of the
Company and (ii) have been duly authorized by all necessary actions on the part
of the Company. Each Transaction Document executed by the Company has been duly
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

(c) Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not
(i) violate the Company’s Articles of Incorporation, Certificate of
Incorporation, Bylaws or other formation or charter documents, as applicable (as
amended, the “Charter



--------------------------------------------------------------------------------

Documents”), or any material judgment, order, writ, decree, statute, rule or
regulation applicable to the Company; (ii) violate any provision of, or result
in the breach or the acceleration of, or entitle any other person to accelerate
(whether after the giving of notice or lapse of time or both), any material
mortgage, indenture, agreement, instrument or contract to which the Company is a
party or by which it is bound; or (iii) result in the creation or imposition of
any lien or encumbrance upon any property, asset or revenue of the Company.

(d) No Violation or Default. The Company is not in violation of or in default
with respect to (i) its Charter Documents or any material judgment, order, writ,
decree, statute, rule or regulation applicable to the Company; or (ii) any
material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound.

3. Representations and Warranties of Investors. Each Investor, for that Investor
alone, represents and warrants to the Company upon the acquisition of a
Convertible Security as follows:

(a) Binding Obligation. Such Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement and the Transaction Documents constitute valid and
binding obligations of such Investor, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

(b) Securities Law Compliance. Such Investor has been advised that the
Convertible Securities and the underlying securities have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or any
state securities laws and, therefore, cannot be resold unless they are
registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available. Such
Investor has not been formed solely for the purpose of making this investment
and is purchasing the Convertible Securities to be acquired by such Investor
hereunder for its own account for investment, not as a nominee or agent, and not
with a view to, or for resale in connection with, the distribution thereof, and
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same. Such Investor has such knowledge and experience
in financial and business matters that such Investor is capable of evaluating
the merits and risks of such investment, is able to incur a complete loss of
such investment without impairing such Investor’s financial condition and is
able to bear the economic risk of such investment for an indefinite period of
time. Such Investor is an accredited investor as such term is defined in
Rule 501 of Regulation D under the Securities Act.

4. Conditions to Closing of the Investors. Each Investor’s obligations at the
Closing and each Additional Closing are subject to the fulfillment, on or prior
to the Closing Date or applicable Additional Closing Date, of all of the
following conditions:

(a) Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct on the Closing Date or applicable Additional Closing
Date.

(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date or applicable Additional Closing
Date with certain federal and state securities commissions, the Company shall
have obtained all governmental approvals required in connection with the lawful
sale and issuance of the Convertible Securities.

 

-2-



--------------------------------------------------------------------------------

(c) Legal Requirements. At the Closing or the applicable Additional Closing, the
sale and issuance by the Company, and the purchase by the Investors, of the
Convertible Securities shall be legally permitted by all laws and regulations to
which the Investors or the Company are subject.

(d) Transaction Documents. The Company shall have duly executed and delivered to
the Investors the following documents: (i) this Agreement and (ii) each
Convertible Security issued hereunder.

5. Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Convertible Securities at the Closing and at each Additional
Closing is subject to the fulfillment, on or prior to the Closing Date or the
applicable Additional Closing Date, of the following conditions:

(a) Representations and Warranties. The representations and warranties made by
the applicable Investors in Section 3 hereof shall be true and correct when
made, and shall be true and correct on the Closing Date and the applicable
Additional Closing Date.

(b) Legal Requirements. At the Closing and at each Additional Closing, the sale
and issuance by the Company, and the purchase by the applicable Investors, of
the Convertible Securities shall be legally permitted by all laws and
regulations to which such Investors or the Company are subject.

6. Miscellaneous.

(a) Company shall pay all legal and administrative costs of this transaction
upon Closing not to exceed $5000.

(b) Nature of Investment. Each Investor acknowledges that investment in the
Convertible Securities involves a high degree of risk, and represents that it is
able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.

(c) Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the conflicts of law
provisions of the State of Delaware or of any other state.

(d) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

(e) Successors and Assigns. Subject to the restrictions on transfer described in
Section 6(g) below, the rights and obligations of the Company and the Investors
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.

(f) Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

(g) Notices. All notices, demands, consents, or other communications hereunder
shall in writing and faxed, mailed or delivered to each party as follows: (i) if
to a Investor, at such Investor’s address or facsimile number set forth in the
Schedule of Investors attached as Schedule I, or at such other address as such
Investor shall have furnished the Company in writing, or (ii) if to the Company,
at such address or fax number set forth on the signature pages hereto, or at
such other address or facsimile number as the Company

 

-3-



--------------------------------------------------------------------------------

shall have furnished to the Investors in writing. All such communications will
be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by facsimile
(with receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.

(h) Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.

(Signature Page Follows)

 

-4-



--------------------------------------------------------------------------------

The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.

 

COMPANY:

Q THERAPEUTICS, INC.

a Delaware corporation

By:  

 

Name:   Deborah A. Eppstein Title:   Chief Executive Officer INVESTORS: By:  

 

Name:   and   By:  

 

Name:  